DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson US 8,550,539 B1 in view of German reference DE 10 2009 014860 A1
Regarding claim 15,  Anderson US 8,550,539 B1 discloses a fairing for a transport vehicle, comprising: an enclosure formed from flexible sheeting and forming an outer surface; the enclosure being adapted to be internally pressurized; a structural frame comprising a plurality of rigid structural members (11-17); a the enclosure being supported by and coupled to the structural frame (11-17) so that when the enclosure is internally pressurized, the outer surface of the enclosure is structurally stiff and conforms to a predefined aerodynamic shape and is substantially free of airflow-induced vibration when the fairing is subjected to turbulent airflow as shown in Figures 5-12 and see column 6, line 35 - column 7, line 28.
However, Anderson does not show a sensor element carried by the enclosure.
German reference DE 10 2009 014860 A1 teaches a sensor in a similar inflatable fairing as shown in Figure 11. 
Regarding claim 15, it would have been obvious to one having ordinary skill in the art before the effective filing date to make the enclosure of Anderson with a sensor, as taught by German reference, providing a means to detect information. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16 is/are rejected under 35 U.S.C. 1029(a)(1) as being anticipated by German reference DE 199 40 376 A1.
Regarding claim 16,  German reference DE 199 40 376 A1 discloses a fairing for a transport vehicle (2), comprising: an enclosure (1) formed from flexible sheeting and forming an outer surface; the enclosure (1) defining an internal volume and being adapted to be internally pressurized; wherein, when the enclosure is internally pressurized, the outer surface of the enclosure is structurally stiff and conforms to a predefined aerodynamic shape; and a ram air intake (Figure 4) in fluid communication with the interior volume, wherein: during forward motion of the transport vehicle, the outer surface defines an airflow boundary layer having relatively slower airflow than freestream airflow spaced outwardly from the airflow boundary layer relative to the outer surface, whereby the airflow boundary layer is disposed between the outer surface and the freestream airflow; the ram air intake extends from the outer surface beyond the airflow boundary layer into the freestream airflow and has an inlet disposed within and facing the freestream airflow; the inlet communicating along an airflow passage with an outlet into the internal volume (Figure 4). 
Claim(s) 16 is/are rejected under 35 U.S.C. 1029(a)(2) as being anticipated by Labbe US 4,978,162.
Regarding claim 16, Labbe US 4,978,162 discloses a fairing for a transport vehicle, comprising: an enclosure formed from flexible sheeting and forming an outer surface; the enclosure defining an internal volume and being adapted to be internally pressurized; wherein, when the enclosure is internally pressurized, the outer surface of the enclosure is structurally stiff and conforms to a predefined aerodynamic shape; and a ram air intake in fluid communication with the interior volume, wherein: during forward motion of the transport vehicle, the outer surface defines an airflow boundary layer having relatively slower airflow than freestream airflow spaced outwardly from the airflow boundary layer relative to the outer surface, whereby the airflow boundary layer is disposed between the outer surface and the freestream airflow; the ram air intake extends from the outer surface beyond the airflow boundary layer into the freestream airflow and has an inlet disposed within and facing the freestream airflow; the inlet communicating along an airflow passage with an outlet into the internal volume as shown in Figures 3 and 4 and see column 2, lines 24-54. 
Allowable Subject Matter
Claims 1-13 are allowed.
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The recitations of the specific features of the deployable fairing for a transport in claim 1 including especially the construction of the structural frame comprising at least two subframes; the subframes being pivotally coupled to one another so that the structural frame is foldably movable between a collapsed configuration and an expanded configuration; an actuator acting between the subframes and adapted to move the structural frame between the expanded configuration and the collapsed configuration; the enclosure being supported by and coupled to the structural frame so that the enclosure moves with the structural frame and unfolds when the structural frame moves from the collapsed configuration to the expanded configuration and folds in upon itself when the structural frame moves from the expanded configuration to the collapsed configuration; wherein: movement of the structural frame from the collapsed configuration to the expanded configuration develops tension on at least a portion of the outer surface of the enclosure; and movement of the structural frame from the expanded configuration to the collapsed configuration releases the tension; whereby, when the enclosure is internally pressurized while the structural frame is in the expanded configuration, the outer surface of the enclosure is structurally stiff and conforms to a predefined aerodynamic shape is not taught nor is fairly suggested by the prior art of record. 	
The recitations of the specific features of the deployable fairing for a transport in claim 14 including especially the construction of at least some of the rigid structural members are coupled to one another end-to-end by tensioning elements whereby those rigid structural members apply tension to the enclosure to de-wrinkle the sheeting is not taught nor is fairly suggested by the prior art of record
Prior Art
The prior art made of record and not relied upon is considered pertient to applicant’s disclosure.  The cited references show several other fairing for a transport vehicle similar to that of the current invention. 
Communication
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612